NO
















 
 




 


NO. 12-10-00200-CV
 
                         IN
THE COURT OF APPEALS
 
            TWELFTH
COURT OF APPEALS DISTRICT
 
                                      TYLER, TEXAS
 
IN THE INTEREST                                          '                 APPEAL
FROM THE 307TH
 
OF M.P.H.,                                                         '                 JUDICIAL
DISTRICT COURT
 
A CHILD                                                             '                 GREGG
COUNTY, TEXAS



 
 
 
 
 
 
 
MEMORANDUM
OPINION
PER
CURIAM
            This
pro se appeal is being dismissed for failure to comply with the Texas Rules of
Appellate Procedure.  See Tex. R.
App. P. 42.3(c).  The judgment in this case was signed on May 28,
2010.  Appellant timely filed a notice of appeal that failed to contain the information
required by Texas Rules of Appellate Procedure 9.5 and 25.1(e), i.e., a
certificate of service showing service on all parties to the trial court's
judgment.
            On
June 24, 2010, Appellant was notified pursuant to Texas Rule of Appellate
Procedure 37.1 that the notice of appeal was defective for failure to comply
with rules 9.5 and 25.1(e).  She was further notified that unless she filed an
amended notice of appeal on or before July 26, 2010, the appeal would be
referred to the court for dismissal.  See Tex. R. App. P. 42.3(c).  On July 21, 2010, Appellant filed
an amended notice of appeal.  However, the amended notice did not cure the
defect.  Accordingly, the appeal is dismissed for failure to
comply with the Texas Rules of Appellate Procedure. See Tex. R. App. P. 42.3(c); Feist v.
Berg, No. 12-04-00004-CV, 2004 WL 252785, at *1 (Tex. App.-Tyler Feb.
11, 2004, pet. denied); Feist v. Hubert, No. 12-03-00442-CV, 2004
WL 252285, at *1 (Tex. App.-Tyler Feb. 11, 2004, pet. denied).
Opinion delivered July 30, 2010.
Panel consisted of
Worthen, C.J., Griffith, J., and Hoyle, J.
 
 
(PUBLISH)